Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches antenna device that comprises  a substrate generated with a non-opaque material, and comprising a first layer, a first feed line disposed at the substrate, a first terminal and a second terminal, a first antenna disposed at the substrate, electrically connected to the first terminal of the first feed line configured to access a first wireless signal the prior art fails to teach a second layer, a feedline disposed between the first layer and the second layer of the substrate, a first conductive via formed in the substrate and coupled between the first antenna and the first terminal of the first feed line, a second conductive via formed in the substrate and coupled between a chip disposed on the substrate and the second terminal of the first feed line and the second terminal of the first feed line is electrically connected to the chip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845